—Order, Supreme Court, New York County (Lorraine Miller, J.), entered February 6, 2001, which denied defendants-appellants’ motion to dismiss the complaint and granted plaintiffs’ cross motion for an extension of time to serve the complaint, unanimously reversed, on the law and the facts, without costs, the motion granted and the cross motion denied. The Clerk is directed to enter judgment in favor of defendants-appellants, dismissing the complaint as against them.
We reverse and dismiss the complaint as against defendants-appellants herein for the reasons stated in Dick v Doral Greens Ltd. Partnership (289 AD2d 74). Concur — -Williams, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.